IN THE UNITED STATES COURT OF APPEALS
                         FOR THE FIFTH CIRCUIT



                                 No. 99-30103


RICHARD WILLIAMS; SADIE MAE WILLIAMS,

                                                      Plaintiffs-Appellants,
and

WILLAMETTE INDUSTRIES, INC.,
                                        Intervenor-Plaintiff-Appellant,

versus

VALMET, INC.,

                              Defendant-Intervenor-Defendant-Appellee,
and

VALMET CANADA, INC.; SOUTHERN INDUSTRIAL,
INC.,
                                                      Defendants-Appellees.

                          - - - - - - - - - -
             Appeal from the United States District Court
                 for the Western District of Louisiana
                              (96-CV-1815)
                          - - - - - - - - - -

                             December 10, 1999

Before WIENER and STEWART, Circuit Judges, and SHAW, District
Judge.*

PER CURIAM**
     In this      personal   injury   case     implicating   the   Louisiana

Products     Liability   Act,1    Plaintiffs    and    Intervenor-Plaintiff


      *
      District Judge of the Western District of Louisiana,
sitting by designation.
      **
      Pursuant to 5th Cir. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5th Cir. R.
47.5.4.
      1
           La. Rev. Stat. § 9:2800.51 et. seq. (1997)(“LPLA”).
contest the district court’s “gatekeeper” ruling under Daubert2

prohibiting Plaintiffs’ expert witness from giving professional

opinion testimony regarding design defects of, inter alia, hand

railings and guard devices. Those parties also appeal that court’s

evidentiary rulings on various exhibits and depositions regarding

composition and construction of the portion of the facility where

Plaintiff Richard Williams was injured.            We review all contested

evidentiary    and   testimony    rulings    in   this    case    for   abuse    of

discretion by the district court.

     We have now conducted such a review of the record in this case

and the briefs of able counsel, and have heard the arguments of

counsel in open court; and, after applying the pertinent law to the

facts and the proceedings in the district court, we are convinced

that there was no abuse of discretion in any of the contested

rulings.      We are equally convinced that the judgments of the

district    court,    dismissing    the     Plaintiffs’     and     Intervenor-

Plaintiff’s claims under the LPLA for design defects and for

composition or construction defects, as well as their negligence

claims   against     Southern    Industrial,      Inc.,    were    correct      and

therefore should be and hereby are

AFFIRMED.




     2
        Daubert v. Merrell Dow Pharmaceuticals, Inc., 509 U.S.
579 (1993).

                                      2